Mikoll, J.,
concurs in part and dissents in part in the following memorandum. Mikoll, J. (concurring in part and dissenting in part). I am of the opinion that the petitioner was not denied his right to counsel but waived it knowingly. The commissioner’s conduct of the proceeding and his order are not, however, in accord with the provisions of the Public Health Law. Article 33 of the Public Health Law is expressly applicable to the regulation and control of controlled substances. Section 3391 was designed to displace the provisions of sections 12 and 12-a of the law. Article 33 controls the procedure and penalty imposable in the instant proceeding. The penalties imposed upon petitioner must be annulled because they are contrary to that permitted by law (Public Health Law, § 3391, subd 4). Although the hearing was not held within the time structures prescribed in the statute (see Public Health Law, § 3396), a failure to conduct it in the prescribed time frame is not fatal to the commissioner’s authority to act. The purpose of the section is to protect the public by providing for prompt hearings of violations and is not meant as a procedural safeguard for the violator. As such, the section is merely directory and not mandatory (see Governor’s Memorandum of Ap*973proval, NY Legis Ann, 1972, p 369). The matter should be remitted for further proceedings in accordance with this opinion.